Citation Nr: 0411272	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  96-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a stomach disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  The veteran's 
case was remanded for additional development in June 2001.  The 
case is again before the Board for appellate review.

The Board notes that the veteran's representative submitted a 
motion to advance the case on the docket in February 2004.  The 
Board granted the motion in March 2004.

The veteran submitted his substantive appeal regarding the hearing 
loss issue in July 2003.  At that time the veteran indicated that 
he did not want to have a Board hearing.  The veteran's 
representative submitted a statement in February 2004, asking that 
VA note the veteran's request for a Board hearing in Washington, 
D.C.  The Board wrote to the veteran in April 2004 to clarify his 
intentions regarding a hearing.  The veteran responded that same 
month.  He said that he was ill and unable to travel for a hearing 
and asked that his representative handle his appeal.  Accordingly, 
the Board finds that there is no pending request for any type of 
hearing for the veteran and will adjudicate the case based on the 
evidence of record.


FINDINGS OF FACT

1.  The veteran was denied service connection for a stomach 
disorder by way of a rating decision dated in August 1950.  The 
veteran failed to perfect a timely appeal and the decision became 
final.

2.  The evidence associated with the claims file subsequent to the 
August 1950 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the veteran's 
claim of service connection for a stomach disorder.

3.  The veteran was denied service connection for hearing loss by 
way of a rating decisions dated in April and November 1993.  The 
veteran did not appeal the decisions.

4.  The evidence associated with the claims file subsequent to the 
November 1993 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the veteran's 
claim of service connection for hearing loss.

5.  The veteran's hearing loss is not related to his military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for a stomach disorder has not 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for hearing loss has been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105; 38 C.F.R. § 3.156(a) 
(2001).

3.  The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran is seeking to reopen claims of entitlement to service 
connection for a stomach disorder and hearing loss.  He submitted 
his claims to reopen service connection for a stomach disorder in 
March 1995 and service connection for hearing loss in March 2001.

The veteran originally sought to establish entitlement to service 
connection for a stomach disorder in October 1949.  His claim was 
denied by way of a rating decision dated in August 1950; notice of 
the denial with appellate rights was provided that same month.  
The veteran did not submit a notice of disagreement.  Thus, the 
August 1950 rating decision became final as to that issue.  The 
veteran originally attempted to establish entitlement service 
connection for hearing loss in November 1992.  He was denied 
service connection by way of a rating decisions dated in April and 
November 1993.  Notice of the denials with appellate rights was 
provided, but the veteran did not perfect an appeal and the 
decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2003).  

The Board notes that 38 C.F.R. § 20.302(c) was amended in November 
2003.  See 68 Fed. Reg. 64,805-64,806 (Nov. 17, 2003).  However, 
the amendment did not pertain to the time limit to submit a 
substantive appeal and the amendment is not for application in 
this case.  As a result of the veteran's failure to perfect an 
appeal of the August 1950 rating decision and the November 1993 
rating decisions, service connection for a stomach disorder and 
hearing loss may now be considered on the merits only if new and 
material evidence has been received since the time of the last 
prior final adjudication of each.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received is 
new and material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test for 
materiality established by the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (the so-called "change in outcome" test).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge mandated that materiality be determined solely in accordance 
with the definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his applications to reopen prior to this 
date, the earlier version of the law remains applicable in this 
case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered "new" if 
it was not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 9 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and substantially upon 
the specific matter under consideration, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a)) (new and material evidence is 
defined differently for claims filed on or after August 29, 2001).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Stomach Disorder

The veteran served on active duty from September 1944 to March 
1946.  He claims that he developed a stomach disorder in service.  
He submitted his original claim for service connection in October 
1949.

The RO denied the veteran's claim in August 1950.  The RO 
determined that there was no evidence of a stomach disorder, to 
include a duodenal ulcer and chronic gastritis, in service.  The 
rating also included any postoperative residuals of a 
cholecystectomy.  

Evidence of record at the time of the August 1950 rating decision 
consisted of the veteran's service medical records (SMRs), reports 
from the War Department Adjutant General, VA Applications for 
Treatment or Domiciliary Care, dated in August 1946, January 1947, 
and May 1947, records from St. Luke's Memorial Hospital dated in 
1947, records from Santo Asilo de Damas Hospital dated in 1947, 
lay statements from service comrades and statements from the 
veteran.

The SMRs are negative for treatment of any type of stomach 
disorder.  The veteran's March 1946 separation examination noted 
that the veteran was treated for malaria in the Philippines in 
1945 but was negative for any other medical problems.  

Sick reports were received from the War Department that showed the 
veteran was treated on five occasions in July 1945 and August 
1945.  Details of the treatment were not provided.

The requests for VA care reflect treatment provided to the veteran 
for several conditions.  The veteran was treated for acute 
tonsillitis in August 1946.  The veteran later sought treatment 
for complaints of pain in the right upper quadrant.  He was 
diagnosed with hepatitis and hypertrophic tonsils in January 1947.  
In May 1947 the veteran was felt to have a duodenal ulcer.

The records from St. Luke's Hospital (also referred to in the 
record as St. Lucas and San Lucas) show that veteran was 
hospitalized from July to September 1947.  The veteran was 
admitted with complaints of pain over the epigastrium.  He also 
had nausea, vomiting and occasional diarrhea.  The veteran 
underwent a cholecystectomy in July 1947.  He also had a 
tonsillectomy in September 1947.  

The records from Santo Asilo show that the veteran was treated on 
several occasions in 1947.  In May 1947 the veteran was followed 
after his initial assessment of a duodenal ulcer, as noted above 
on the VA treatment authorization.  An upper gastrointestinal (GI) 
series was negative for any evidence of an ulcer.  Repeated stool 
examinations were negative for parasites.  The final diagnosis was 
acute exacerbation of chronic gastritis.  The veteran was 
hospitalized in November 1947 for acute, severe nasopharyngitis 
and acute, severe gastritis.  

The veteran submitted affidavits from B.V.P., and R.P.  B.V.P. 
said that he was stationed with the veteran in Hawaii and was 
transported with the veteran to Puerto Rico where they were both 
discharged in March 1946.  B.V.P. said that the veteran complained 
of stomach pains on a number of occasions.  He also said that he 
had observed the veteran vomit.  Finally he said that the veteran 
became sick while being shipped back to Puerto Rico and was 
hospitalized on the ship.  R.P. said that he was stationed with 
the veteran in the Philippines.  He said that the veteran 
complained of stomach pains and frequently went to sick call. 

The War Department Adjutant General provided a report that showed 
that B.V.P. was stationed in the Panama Canal Zone until March 6, 
1946, and then in Puerto Rico pending his discharge.  While the 
report did not place the veteran with B.V.P., the timeline makes 
it possible that they were transported together to Puerto Rico.  
Mr. P. was noted to be stationed in the same units with the 
veteran on several occasions in 1945.  He was also in Puerto Rico 
for discharge processing at the same time as the veteran.

The veteran submitted several lay statements saying that he was 
treated for stomach problems in service.  The veteran was 
requested to identify the transport ship where he was treated.  
The veteran responded in March 1950 that he could not remember the 
name of the ship.

As noted above, the RO denied the veteran's claim because there 
was no objective evidence of treatment for a stomach disorder in 
service.  The RO considered all of the medical evidence discussed, 
the reports from the War Department and lay statements from the 
veteran and his service comrades.

The veteran submitted a request to reopen his claim in March 1995.  
The evidence associated with the claims file subsequent to the 
August 1950 rating decision includes report of treatment from 
Bellevue Hospital for the period from June 1971 to February 1972, 
treatment records from Hunts Point Multi-Service Group for the 
period from April 1971 to March 1974, records from Avec Medical 
Group, dated in 1975, VA examination report, dated in June 1976, 
extract of treatment at Santo Asilo, received in January 1996, 
testimony from a hearing held in March 2001, report of no records 
from New York Eye and Ear Infirmary, received in October 2002, VA 
outpatient treatment records for the period from September 1992 to 
January 2003, statement from R.P.G., dated in September 2001, and 
statements from the veteran.  

All of the evidence is new in that it was not of record at the 
time of the prior final denial in August 1950.  The records from 
Hunts Point, Avec and Bellevue are not material as they relate to 
treatment provided to the veteran for orthopedic complaints.  The 
records provide no pertinent information regarding the veteran's 
claimed stomach disorder.

The June 1976 VA examination report noted the veteran's GI-related 
complaints of heartburn.  The veteran's history of cholecystectomy 
in 1947 was also noted.  The diagnosis was residuals of 
cholecystectomy and no definite objective evidence of gastritis.  
An upper GI series was interpreted as normal.  The examination 
report did not link the veteran's post-service GI treatment and 
surgery to service.

The extract of treatment from Santo Asilo was duplicative of 
evidence already of record.

The statement from R.P.G. attests that the veteran has complained 
of stomach problems since he left the Army.  The statement is 
cumulative of other evidence of record that shows the veteran with 
complaints of stomach pain.  The statement does not address the 
issue of a stomach problem during service.  

The veteran and his spouse testified at a hearing conducted in 
March 2001.  The veteran's testimony was cumulative of his prior 
assertions of being treated for a stomach disorder in service and 
then after service in Puerto Rico.  The veteran's spouse did not 
meet the veteran until 1976 and did not provide any evidence that 
would relate any currently diagnosed stomach disorder to service.  

The VA treatment records show that the veteran has been treated 
for a number of health problems.  The veteran was noted to have 
stomach-related complaints on a number of occasions.  Some of the 
entries attributed those complaints to side effects from different 
medications.  Several entries also provide an assessment of peptic 
ulcer disease (PUD), and gastroesophageal reflux disease (GERD) 
but there are no entries that relate any diagnosis to the 
veteran's military service.  A February 1999 upper GI series was 
negative for evidence of PUD.  

In reviewing all of the evidence added to the record since the 
August 1950 rating decision, the Board finds that it does not rise 
to the level of new and material evidence as contemplated by 38 
C.F.R. § 3.156(a).  For all the reasons set forth above, the newly 
received evidence does not tend to support the veteran's claim in 
a manner different from that previously shown.  The veteran's SMRs 
do not reflect treatment for any stomach disorder in service.  His 
March 1946 separation examination is negative for any disorder at 
the time of separation.  The 1946 and 1947 medical records show 
treatment for GI-related complaints but do not relate those 
complaints, or conditions, to service.  The evidence added to the 
record since that time fails to show that the veteran had a 
chronic stomach disorder in service or that any PUD was manifested 
within a year of service, or that currently diagnosed stomach 
disorder is related to service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
New and material evidence has not been received to reopen this 
issue.

B.  Hearing Loss

The veteran submitted his original claim for service connection 
for hearing loss in November 1992.  The veteran submitted a 
statement in April 1993 wherein he said he was at a firing range 
in service when he was struck on the head by his company 
commander.  The veteran's description was that he was likely 
struck by a "swagger stick."  He also said that he was put in the 
ring against a professional boxer.  He said that he suffered 
hearing loss as a result of these events.

The veteran's claim was denied in April 1993.  The RO informed the 
veteran that there was no evidence of hearing loss in service and 
no current evidence of hearing loss.  The claim was again denied 
in November 1993 because no new and material evidence had been 
submitted.

The evidence of record at the time of the November 1993 rating 
decision consisted of the veteran's SMRs, reports from the War 
Department Adjutant General, VA Applications for Treatment or 
Domiciliary Care, dated in August 1946, January 1947, and May 
1947, records from St. Luke's Memorial Hospital dated in 1947, 
records from Santo Asilo de Damas Hospital dated in 1947, lay 
statements from service comrades, report of treatment from 
Bellevue Hospital for the period from June 1971 to February 1972, 
treatment records from Hunts Point Multi-Service Group for the 
period from April 1971 to March 1974, records from Avec Medical 
Group, dated in 1975, and VA examination report, dated in June 
1976.

The veteran's SMRs were negative for any complaints of a head 
injury or hearing loss.  His March 1946 separation physical 
examination reported the veteran's hearing as 15/15 at the time of 
his discharge.

The VA treatment authorization reports did not show any complaints 
of residuals from a head injury in service or hearing loss.  The 
private treatment records were also negative for complaints of 
head injury or hearing loss.

The June 1976 VA examination reported the veteran's ear drums and 
canals as intact.  No ear, nose, or throat pathology was detected.  

The RO found the veteran's SMRs negative for any indication of 
hearing loss.  The RO also determined that there was no current 
evidence of hearing loss.

The veteran submitted his current request to reopen his claim in 
March 2001.  The evidence added to the record since the April 1993 
rating decision consists of an extract of treatment at Santo 
Asilo, received in January 1996, testimony from a hearing held in 
March 2001, report of no records from New York Eye and Ear 
Infirmary, received in October 2002, VA outpatient treatment 
records for the period from September 1992 to January 2003, 
statement from R.P.G., dated in September 2001, and statements 
from the veteran.  

All of the evidence is new to the record since the April 1993 
rating decision.  The extract of treatment pertains to treatment 
provided to the veteran in May 1947 for gastritis.  The extract is 
duplicative of evidence already of record and is not material to 
the issue of hearing loss.

The statement from R.P.G. is not material as it was submitted in 
support of the veteran's claim for service connection for a 
stomach disorder and does not address hearing loss.

The veteran testified in March 2001 that he had no hearing 
problems prior to service.  He described the incident in service 
where he was that the firing range and was struck on the head.  He 
said he had been uncomfortable since that time.  He also said he 
was seen by a private doctor in New York where they put a needle 
"through the ear and they tried to correct the drum and that I 
lost about 40-45 percent of my hearing."  He also said he had worn 
a hearing aid since 1981.  He did not go for a hearing examination 
in service after the incident at the firing range.  The veteran's 
spouse did not provide any testimony regarding the hearing loss 
issue.

The VA treatment records show that the veteran was evaluated for 
complaints of hearing loss.  A VA audiology consult, dated in 
February 1999, cited to the results of a February 1999 audiogram 
as showing a mild to profound sensorineural hearing loss from 250 
Hertz to 8000 Hertz in the right ear and a mild to severe hearing 
loss from 250 Hertz to 8000 Hertz in the left ear.  

The Board finds that the evidence does relate to a previously 
unestablished fact - a current diagnosis of a hearing loss that 
satisfies the criteria for impaired hearing as defined by VA.  38 
C.F.R. § 3.385 (2003).  The evidence, when considered with all the 
other evidence of record is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the veteran's claim for service connection for 
hearing loss is reopened.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if the disorder becomes 
manifest to a compensable degree within one year of separation 
from qualifying active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable presumptive 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which under case 
law of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition to 
pertinent symptomatology experienced since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Board notes that for purposes of a hearing loss claim, 
impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  

The veteran's SMRs are negative for any evidence of a hearing loss 
in service.  The veteran first raised the issue of service 
connection in November 1992, approximately 46 years after service.

The veteran testified in March 2001 that he had worn hearing aids 
since 1981; however, he was unable to provide any evidence of any 
treatment after service.  Attempts were made to obtain records 
from the New York Eye and Ear Infirmary.  The facility responded 
that they had no records for the veteran.  

The VA treatment records show that the veteran was noted to wear 
hearing aids in October 1992.  An audiology consultation was 
requested in August 1998.  The February 1999 consultation report 
noted the results of a February 1999 audiogram which showed a 
bilateral hearing loss.  The February 1999 audiogram results 
satisfy the threshold criteria for establishing impaired hearing 
under 38 C.F.R. § 3.385.

There is no objective evidence of the veteran having a hearing 
loss in service.  The veteran has alleged that he experienced 
hearing problems after the incident at the firing range.  Further, 
there is no objective evidence of record to relate the veteran's 
current hearing loss to service.  As noted above, the first 
objective evidence of a hearing loss is the October 1992 VA 
outpatient record that noted the veteran as wearing hearing aids.  
The veteran has said that he has worn hearing aids since 1981.  
The VA audiology consult did not report any claim by the veteran 
of his hearing loss being related to service.  Moreover, the 
consult did not relate the hearing loss to service.  

The Board notes that the veteran has alleged that his hearing loss 
is due to being struck on the head in service.  As a layperson, 
the veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
objective evidence of record to support the veteran's contentions.  
The evidence of record demonstrates a hearing loss many years 
after service with no objective evidence linking the hearing loss 
to service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  As noted above, the 
absence of evidence linking currently shown hearing loss to 
military service is of greater evidentiary weight than the 
veteran's assertions.  The Board is unable to identify a basis for 
granting service connection for hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the reference 
to submitting evidence to establish a well-grounded claim and did 
not amend the provision as it pertains to the weighing of evidence 
and applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case the Board has considered the application of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) and VA's 
implementing regulations.  On August 29, 2001, during the pendency 
of this appeal, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003)).  Except for revisions pertaining to claims to 
reopen based on the submission of new and material evidence, the 
final regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. at 45,629. 

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the Secretary 
when in receipt of a complete or substantially complete 
application.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
purpose of the first notice is to advise the veteran of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  The Secretary is to advise the veteran of the information 
or evidence that is to be provided by the veteran and that which 
is to be provided by the Secretary.  38 U.S.C.A. § 5103(a).  In 
those cases where notice is provided to the veteran, a second 
notice is to be provided to advise that, if such information or 
evidence is not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason of the 
veteran's application.  38 U.S.C.A. § 5103(b).  In addition, 38 
C.F.R. § 3.159(b) details the procedures by which VA will carry 
out its duty to assist by way of providing notice.

There is no evidence or information needed to complete the claim.  
The veteran has submitted the necessary information to show that 
he is seeking to reopen a previously denied claim of service 
connection for a stomach disorder and a desire to establish 
service connection for hearing loss.  

The veteran submitted his current claim for his stomach disorder 
in March 1995.  The RO wrote to the veteran that same month and 
informed him of the prior final denial on this issue.  The veteran 
was further advised that new and material evidence was required to 
reopen his claim.

The RO attempted to develop additional evidence in support of the 
veteran's claim and wrote to him in October 1996 and informed him 
of their efforts to obtain evidence on his behalf.  The veteran 
was provided a copy of his claims file that same month.

The RO wrote to the veteran in March 1997 and informed him of the 
evidence of record.  He was further informed of the need to submit 
additional evidence that was not previously considered.

The veteran's case was remanded in June 2001 to provide for 
additional development of his stomach disorder claim and to have 
the RO provide the notice and assistance required under the VCAA.  
The veteran's hearing loss claim was also referred for 
consideration.

The RO wrote to the veteran in August 2001.  The RO identified 
several sources of evidence that required additional information 
from the veteran before the evidence could be requested.  This 
included the name of the military facility where he was treated in 
Hawaii during service and the name of the ship where he received 
treatment enroute to Puerto Rico.  He was also asked to provide 
any other evidence that he had or identify other evidence he was 
aware of that could be obtained.

The veteran responded in September 2001.

The RO wrote to the veteran in September 2002 in regard to his 
hearing loss claim.  The veteran was informed that his claim was 
previously denied and that the decision was final.  New and 
material evidence would be required to reopen the claim.  The 
letter further advised the veteran of the evidence/information 
needed to substantiate his claim and establish service connection.  
The veteran was advised of what VA would do to assist him in the 
development of his claim and what he should do in support of his 
claim.  He was told that he could submit any other information or 
evidence in support of his claim or identify the same and request 
the RO's assistance to obtain the information/evidence.

The veteran responded to the RO in October 2002.  He included a 
notice from the New York Eye and Ear Infirmary that they had no 
records of his treatment.  He said that the only other records 
would be VA treatment records at the VA medical center (VAMC) in 
Hampton, Virginia.

The RO wrote to the veteran in March 2003 in regard to his stomach 
disorder claim.  He was requested to provide additional specific 
information that would allow the RO to request additional records 
on his behalf.  He was also informed of what actions the RO had 
taken in developing evidence on his behalf.  

The veteran's claim to reopen entitlement to service connection 
for hearing loss was denied in April 2003 with notice provided 
that same month.  The basis for the denial was there was no 
evidence of hearing loss.

Additional VA treatment records were associated with the claims 
file that showed evidence of a current hearing loss.  The RO 
issued a supplemental statement of the case in August 2003 that 
reopened the veteran's claim based on the new evidence.  The 
veteran's claim remained denied because there was no evidence of a 
hearing loss in service and no evidence to show his current 
hearing loss was related to service.

The RO again wrote to the veteran in August 2003 in regard to both 
issues on appeal.  He was informed that he still needed to submit 
new and material evidence in regard to the stomach disorder issue.  
The letter advised what constituted new and material evidence.  
The veteran was also informed that he still needed to submit 
evidence to establish service connection for his hearing loss and 
advised as to what type of evidence was required.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot find 
any absence of notice in this case.  As reviewed above, the 
veteran has been provided notice regarding the type of evidence 
needed to reopen his claim for service connection for a stomach 
disorder and to establish service connection for hearing loss.  
The veteran was specifically told what was required of him and 
what VA would do.  Consequently, the Board finds that no 
additional notice is required under the provisions of 38 U.S.C.A. 
§ 5103 as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159 (c)(1)-(3), the Board notes that the RO has done 
all that is required in the context of claims to reopen the 
stomach disorder issue and adjudicate the claim for service 
connection for hearing loss.  The RO has sought out all records 
identified by the veteran that were not previously of record.  The 
RO attempted to have the veteran identify the ship where he 
received treatment in service as well as the Navy facility where 
he was treated when he was in Hawaii.  The veteran was unable to 
provide sufficient information to identify the ship or facility.

The RO sought the treatment records from the VAMC in New York 
identified by the veteran and learned that the records would have 
been transferred to the Hampton VAMC if they still existed.  VA 
records for the period from 1992 to 2003 were obtained and 
associated with the claims file.  The veteran was afforded a 
hearing in 2001.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged that 
there is any outstanding evidence that can be obtained that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  As for whether further action should have 
been undertaken by way of obtaining additional medical opinion on 
the question of service connection for hearing loss, the Board 
notes that such development is to be considered necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an event, 
injury or disease in service, or has a presumptive disease during 
the pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service event, 
injury, or disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2003).  In this case, the veteran has 
hearing loss, but there is no indication, except by way of 
unsupported allegation, that it may be associated with his 
military service or event coincident therewith.  Consequently, 
given the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.  Therefore, the 
Board finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2003).


ORDER

The application to reopen a claim of service connection for a 
stomach disorder is denied.

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



